Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 31, 2020

                                      No. 04-07-00446-CR

                                   Alejandro C. GARZA, Jr.,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 06-07-11915-CR
                        Honorable Richard C. Terrell, Judge Presiding


                                         ORDER

Sitting:       Patricia O. Alvarez, Justice
               Luz Elena D. Chapa, Justice
               Liza A. Rodriguez, Justice

        On February 25, 2009, this court issued an opinion in this appeal, affirming the judgment
of the trial court. See Garza v. State, 2009 WL 475944 (Tex. App.—San Antonio 2009, pet.
ref’d). Appellant then filed a petition for discretionary review with the Texas Court of Criminal
Appeals. On June 24, 2009, the Texas Court of Criminal Appeals refused his petition. On August
3, 2009, this court issued its mandate.        See id.

       More than ten years later, on May 18, 2020, appellant filed in this court a Motion to
Recall Mandate. On June 8, 2020, this court denied the motion. On June 26, 2020, appellant filed
a Motion for Rehearing of our June 8, 2020 order and a Motion for Modification of Filing Time,
requesting additional time to file a brief. Because Appellant’s original conviction has been
decided by this court, and his petition for discretionary review was refused by the Texas Court of
Criminal Appeals, Appellant’s motions are DENIED.



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of August, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court